IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 11, 2008
                                     No. 07-50973
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk
RAY WILLIAM WAHL

                                                  Petitioner-Appellant

v.

BUREAU OF PRISONS OFFICERS

                                                  Respondent-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:07-CV-172


Before STEWART, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Ray William Wahl, federal prisoner # 43488-180, was convicted of two
firearms-related charges and sentenced to serve thirty months in prison and a
three-year term of supervised release. He filed a habeas corpus petition to
challenge the manner in which he is being given credit for time served. See 22
U.S.C. § 2241. The district court denied the petition, and Wahl appeals.
       Wahl contends that he is entitled to federal credit for his state sentence
because his state detention was exclusively due to federal action. He also alleges



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-50973

that he should have been appointed counsel, had an evidentiary hearing, and
been permitted to conduct discovery.
      We review the district court’s determinations of law de novo and its
findings of fact for clear error. Royal v. Tombone, 141 F.3d 596, 599 (5th Cir.
1998). Wahl’s argument that his state custody was “exclusively the product” of
federal action relies on this court’s opinion in Ballard v. Blackwell, 449 F.2d 868,
869 (5th Cir. 1971). However, Ballard was interpreting the time-crediting
statute in effect at the time, 18 U.S.C. § 3568. Section 3568 was repealed by the
Sentencing Reform Act of 1984. United States v. Caraveo-Nunez, 992 F.2d 323,
*1 (5th Cir. 1993) (unpublished). A new statute applies to cases, like Wahl’s,
where the offense was committed after November 1, 1987. Id. (citing 18 U.S.C.
§ 3585). The new statute provides that a defendant is only entitled to federal
credit if he has not already received credit against another sentence, i.e., his
state sentence. See 18 U.S.C. § 3585(b).
      The record shows that Wahl received credit towards his state sentence for
the time he spent in state custody.           Wahl does not argue otherwise.
Consequently, the district court did not err by denying his Section 2241 petition.
See 18 U.S.C. § 3585(b); Leal v. Tombone, 341 F.3d 427, 430 (5th Cir. 2003)
(Bureau of Prisons not required to credit state custody time toward federal
sentence where time was credited against state sentence); United States v.
Dennis, 926 F.2d 768, 770 (8th Cir. 1991) (defendant not entitled to federal credit
for time spent in state custody because he received credit on his state sentence).
      The district court likewise did not err by denying Wahl’s Section 2241
petition without appointing him counsel, permitting him to conduct discovery,
or holding an evidentiary hearing. See Pennsylvania v. Finley, 481 U.S. 551, 555
(1987); Hill v. Johnson, 210 F.3d 481, 487 (5th Cir. 2000); Ellis v. Lynaugh, 873
F.2d 830, 840 (5th Cir. 1989).
      The judgment of the district court is AFFIRMED.


                                         2